Citation Nr: 0204885	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  98-13 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

1.  Entitlement to an increased evaluation for a nodule of 
the upper pole of the left testicle, currently evaluated as 
10 percent disabling.

2.  Entitlement to a separate service-connected rating for 
urinary incontinence due to a nodule of the upper pole of the 
left testicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from May 25, 1979, to July 5, 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 1997 and 
June 1998.  In the May 1997 rating decision, the RO continued 
a previously assigned zero percent rating for the veteran's 
service-connected nodule of the left testicle.  In a June 
1998 rating decision, the RO increased the evaluation of the 
veteran's service-connected disability to 10 percent 
disabling.  

Two other issues merit mention at this juncture.  First, the 
veteran disagreed with the effective date assigned for the 
award of a 10 percent evaluation of the left testicle nodule.  
Nevertheless, he withdrew his appeal of this issue at a 
September 1999 hearing.  The issue is therefore not before 
the Board.  Second, the veteran appealed the denial of 
service connection for sexual dysfunction as secondary to the 
service-connected left testicle nodule.  However, in February 
2002, the RO granted service connection for erectile 
dysfunction as secondary to the service-connected disability.  
Consequently, that issue is not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a notice 
of disagreement ceases to be valid if the RO grants the 
benefit sought on appeal).

The Board further notes that this appeal was previously 
before the Board.  In November 2000 the Board remanded the 
appeal for further development.  The appeal has been returned 
for further appellate review.

The decision below recognizes that urinary incontinence is a 
symptom by which the veteran's service-connected nodule of 
the left testicle is to be rated.  Consequently, service 
connection for this disabling manifestation is conceded.  
Nevertheless, the manner in which the left testicle nodule is 
to be rated prohibits the award of a separate rating for the 
incontinence, as will be explained below.  The Board points 
this out by way of explaining why the incontinence issue is 
now characterized as entitlement to a separate service-
connected rating.  This issue must be addressed in the 
context of deciding whether a higher rating is warranted for 
the left testicle nodule.  


FINDINGS OF FACT

1.  The veteran's service-connected nodule on the upper pole 
of the left testicle is manifested by pain, and awakening 
three to four times nightly to void, but there has been no 
atrophy or removal of testicles.

2.  Symptoms of urinary incontinence are manifestations of 
the service-connected nodule, upper pole of the left testicle 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 20 percent 
for the veteran's service-connected nodule of the upper pole 
of the left testicle have been met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7529 (2001).

2.  Urinary incontinence is a service-connected symptom of 
already service-connected disability, but entitlement to a 
separate disability evaluation is not warranted.  38 U.S.C.A. 
§ 1131 (West Supp. 2001); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7529 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disability is 
more severe than that contemplated by the present 10 percent 
evaluation.  Specifically, the veteran contends that his 
rating should be increased to 100 percent.  He further 
proffers that he should be service-connected for urinary 
incontinence as secondary to his service-connected 
disability.

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  See 
38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  

Service medical records show treatment for complaints of pain 
resulting from a groin injury during training in June 1979.  
The records present a history of difficulty urinating with an 
onset after the groin injury.

VA medical records show repeated complaints of problems 
related to the in-service groin injury.  VA outpatient 
treatment records dated in October 1996 show complaints of 
daily pain in the groin area since the injury, with 
intermittent difficulty voiding.  A VA examination report 
dated in May 1998 reflects complaints of pain, sexual 
dysfunction, and urinary problems.  That report indicates 
that the veteran advised that he had experienced problems 
with urination shortly after the groin injury.  He related 
that while this condition improved, it persisted.  The 
examiner diagnosed left testicular trauma with acute swelling 
and pain, and bladder leakage.  An April 1998 VA outpatient 
progress note indicates that the veteran was assigned an 
American Urology Association (AUA) index score of 17.  By 
July 1998 that evaluation was reduced to 13.  VA outpatient 
treatment records dated in February 2001 reflect the 
veteran's AUA index score as 12.  The physical examination 
performed at that time, revealed testes that were descended 
and within normal limits.  The examiner reported an 
impression of obstructive lower urinary tract symptoms 
secondary to benign prostate hyperplasia (BPH).  In January 
2002, a progress note reflects an assessment of urinary tract 
infection and enlarged prostrate hyperplasia.  A second 
February 2002 progress note sets the veteran's AUA index 
score at 18.  That note shows that the veteran complained of 
continued periodic pain and swelling in the genital region 
present for about the past 23 years.  

A hearing before the RO was provided in September 1999.  At 
the hearing, the veteran testified that, because of the 
testicular trauma, he experienced a weak bladder, requiring 
him to rush to the bathroom.  The veteran reported that a VA 
doctor told him that the testicular trauma was the cause of 
the urinary incontinence.  The veteran stated that he had 
been treated for the disorder since service.  He reported 
awakening three to four times a night to go to the bathroom.  
He indicated that the only doctors he saw were at the Beckley 
VA facility.  The veteran notes symptoms of constant pain, 
swelling, the inability to stand pressure on his testicles, 
the inability to do work, and the inability to lift anything 
heavy. 

By way of a brief procedural history, in a rating decision 
dated in August 1980, the RO granted service connection for a 
nodule on the upper pole of the left testicle and evaluated 
it as noncompensably disabling under Diagnostic Code 7529, 
38 C.F.R. § 4.115 (1980).  At that time, Diagnostic Code 7529 
provided that benign new growths on any specified part of the 
genitourinary system be rated based on interference with 
genitourinary functions, using any applicable genitourinary 
analogy.  After amendments made to the rating criteria in 
1994, Diagnostic Code 7529 provided that a benign neoplasm of 
the genitourinary system be rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  38 C.F.R. 
§ 4.115a, 4.115b (1994).  The veteran filed his current claim 
for an increased rating in 1997, and by a May 1998 rating 
decision, the RO increased the evaluation to 10 percent under 
Diagnostic Code 7804, 38 C.F.R. § 4.118 (2001).  The RO 
provided little insight into the reason for assigning the new 
diagnostic code, except that it was because the veteran 
experienced pain.  (Diagnostic Code 7804 provides for a 10 
percent rating for superficial scars, which are tender and 
painful on objective demonstration.  Ten percent is the 
maximum rating under this diagnostic code.)  

For the reasons that follow, the Board finds that a 20 
percent rating is warranted for the veteran's disability.  
The Board finds that, as noted above, the veteran's service-
connected disability was originally characterized as a nodule 
of the testicle, which is a benign neoplasm of the 
genitourinary system.  Consequently, the RO correctly 
considered Diagnostic Code 7529 when the original award was 
made.  No other better characterization of the disability can 
be made-the veteran's disability was in fact a benign 
neoplasm.  Moreover, in the absence of a change in diagnosis 
or some other equally convincing basis for changing the 
applicable diagnostic code, the RO's decision to rate under 
Diagnostic Code 7804 appears somewhat arbitrary.  See Butts 
v. Brown, 5 Vet. App. 532 (1993); 38 C.F.R. § 4.20 (2001) 
(rating by analogy is only permissible where the condition is 
unlisted).  Because the veteran's service-connected disorder 
is specifically listed in the rating criteria, the Board 
evaluates it under the originally assigned Diagnostic Code.  
(As unusual as it may seem that a nodule of the genitalia is 
ratable on the basis of urinary dysfunction, the rating 
criteria now require it.  38 C.F.R. § 4.115b (2001).)

In doing so, the Board observes that the veteran has 
testified to awakening three to four times a night to 
urinate.  This brings his disability squarely within the 
criteria set forth as warranting a 20 percent evaluation for 
a voiding dysfunction, namely urinary frequency.  In 
particular, entitlement to a 20 percent evaluation requires 
that the veteran awaken to void three to four times per 
night.  A higher (40 percent) rating requires experiencing a 
daytime voiding interval of less than one hour or awakening 
to void five or more times per night.  There is no evidence 
to support such findings.

The Board has considered a February 2001 VA examiner's 
impression that the veteran's obstructive lower urinary tract 
symptoms are secondary to benign prostatic hypertrophy.  For 
the following reasons, the Board is not persuaded by this 
representation.  The progress note does not indicate that the 
impression was based on a complete review of the claims file.  
There is no evidence to suggest that the examiner was aware 
of the report of urinary problems contemporaneous with the 
groin injury.  The remaining evidence lies at equipoise.  
And, most importantly, the rating criteria require 
consideration of urinary incontinence in rating the veteran's 
neoplasm of the genitourinary system.  Therefore, the Board 
finds the veteran's disability is entitled to the higher (20 
percent) rating under Diagnostic Code 7529.  

The current evidence of record does not demonstrate that the 
veteran's disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321 (2001).  It is undisputed that his 
disability has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

Turning to the issue of entitlement to a separate service-
connected rating for urinary incontinence as secondary to the 
nodule on the upper pole of the left testicle, this issue 
must be denied.  As the Board has found that the service-
connected left testicle nodule is to be rated under 
Diagnostic Code 7529, which, since the change in rating 
criteria, requires a rating based upon voiding or renal 
dysfunction, the veteran's urinary incontinence is considered 
a manifestation of the service-connected disability and has 
been rated accordingly.  38 C.F.R. § 4.115b, Diagnostic Code 
7529.  A separate service-connected rating for this symptom 
of the veteran's already service-connected disability is not 
warranted.  38 C.F.R. § 4.14 (2001) (rating the same 
manifestation under different diagnoses is not permitted).  

In reaching these conclusions, the Board considered the duty 
to assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), as 
implemented by VA regulations.  66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In addition to discarding the 
requirement that a claim be well grounded for the duty to 
assist provisions to be triggered, the changes imposed 
additional notice and duty to assist obligations on VA.  
While the provisions eliminating the well-grounded threshold 
are retroactive, the United States Court of Appeals for the 
Federal Circuit recently held that the remaining provisions 
do not apply retroactively to cases pending prior to the 
effective date of the Act.  Dyment v. Principi, No. 00-7075, 
2002 U.S. App. LEXIS 7606 (Fed. Cir. April 24, 2002).  VA 
regulations implementing the statutory provision, remain 
applicable to claims pending prior to the statutory effective 
date.  

Regardless, the veteran was provided assistance in 
substantiating her application for benefits.  By virtue of 
the February 2002 supplemental statement of the case, the 
veteran was notified of the provisions of the Act.  By letter 
dated in June 1998 the veteran was apprised of the evidence 
needed to substantiate the claim.  There is no indication of 
any outstanding relevant medical treatment records.  Several 
sets of records from a VA facility were obtained.  The 
veteran testified that this was the only source of his 
treatment.  The veteran was also provided a VA examination 
that addressed the pertinent medical questions in this case.  
Thus, the duty to assist has been satisfied.  Therefore, the 
Board concludes that a remand will serve no meaningful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

A 20 percent rating for nodule of the upper pole of the left 
testicle is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to a separate service-connected rating for 
urinary incontinence is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

